DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 14, & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uenodan et al. [PG. Pub. No.: US 2018/0306619 A1].
With regards to claim 1, Uenodan discloses a thermal-type flowmeter (300, thermal type flowmeter, Fig. 1, ¶0054) which is attached to a main passage (124, main path, Fig. 1, 0054), the thermal-type flowmeter (300) comprising: a sub-passage (sub path, ¶0057)into which part of a measurement target gas (30, measurement target gas, ¶0054) flowing in the main passage (124) is taken; a flow rate detection element which is disposed in the sub-passage (451, a flow rate measurement unit, ¶0057); a 
With regards to claim 2, Uenodan discloses the circuit substrate, a GND wire is disposed at a position to face the detection surface of the flow rate detection element (the exposure portion 405 are connected to GND of the lead frame 401 and are connected to the inner end 306a of the external terminal of the connector 306 via the outer leads 412 from inner leads, ¶0109).
With regards to claim 3, Uenodan discloses the supporting body includes a guide portion in which a passage portion formed in cooperation with the circuit substrate in the sub-passage is set to be a flow passage with a cross-sectional area smaller than another passage portion connected to both ends of the passage portion (Fig. 6B, illustrates where 400 is guided there between fixation ports of 302, ¶0082). 
With regards to claim 4, Uenodan discloses the supporting body includes a resin package in which part of the flow rate detection element, a lead frame where the flow rate detection element is mounted, some of input/output terminals, and a circuit component are integrally sealed by a resin material, wherein the detection surface of the flow rate detection element is exposed from a surface of the resin package, wherein the guide portion is formed of the resin material, and wherein the input/output terminal forms a fixing portion which fixes the supporting body to the circuit substrate (401, lead frame made from resin, having outer leads, and external terminals, ¶0109-0111).
With regards to claim 5, Uenodan discloses the supporting body includes a resin package in which a circuit component, a lead frame where the circuit component is mounted, and some of input/output terminals are integrally sealed by the resin material, wherein the guide portion is formed of the resin material, and wherein the input/output terminal forms a fixing portion which fixes the supporting body to the circuit substrate (¶0109-0111).
With regards to claim 6, Uenodan discloses the flow rate detection element is integrally formed with a circuit component, wherein the supporting body includes a resin package in which part of the flow rate detection element, a lead frame where the flow rate detection element is mounted, and some of input/output terminals are integrally sealed by the resin material, wherein the detection surface of the flow rate detection element is exposed from a surface of the resin package, wherein the guide portion is formed of the resin material, and wherein the input/output terminal forms a fixing portion which fixes the supporting body to the circuit substrate (401, lead frame made from resin, having outer leads, and external terminals, ¶0109-0111).
With regards to claim 7, Uenodan discloses a conductive lead frame in which the flow rate detection element is mounted, wherein the lead frame forms a fixing portion which fixes the supporting body to the circuit substrate (¶0098). 
With regards to claim 8, Uenodan discloses the supporting body includes a positioning portion which determines a position with respect to the circuit substrate (¶0093). 
With regards to claim 10, Uenodan discloses the resin package includes a plurality of connection terminals, and wherein the plurality of connection terminals are 
With regards to claim 14, Uenodan discloses the guide portion is formed in a symmetric or asymmetric shape with the detection surface interposed therebetween (Figs. 2D, 4B, 6A, 6B, & 6C). 
With regards to claim 15, Uenodan discloses the circuit substrate, at least one physical sensor other than the flow rate detection element and a circuit component are disposed (452, temperature measurement unit, (sensor element), ¶0101). 


Allowable Subject Matter
Claims 9, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to 9, the prior art does not disclose or suggest the claimed positioning portion is configured by at least one of a dummy pin, an adjustment pin, and a terminal which is not used for transferring a signal at a normal usage.
With regards to 11, the prior art does not disclose or suggest the claimed GND wire is plated for protection. 
With regards to 12, the prior art does not disclose or suggest the claimed guide portion includes a slope which is inclined in a direction approaching the circuit substrate such that a cross-sectional area of the flow passage is gradually narrowed as the flow passage goes moves from an end of the resin package toward the detection surface of the flow rate detection element.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852